Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 10, 2018

                                         No. 04-16-00774-CR

                                        Delfino LOPEZ, JR.,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2015CRN001126 D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding


                                           ORDER

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

           Appellant’s motion for rehearing is DENIED. See Tex. R. App. P. 49.3.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court